EXHIBIT 10.64


Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 
AE KEYES CORN PROCUREMENT AND WORKING CAPITAL AGREEMENT


THIS CORN PROCUREMENT AND WORKING CAPITAL AGREEMENT (“Agreement”) is made on
this 9th day of March, 2011 by and between J.D. Heiskell Holdings, LLC, a
California limited liability company doing business as J.D. Heiskell & Co
(“HEISKELL”), and AE Advanced Fuels Keyes, Inc., a Delaware corporation ("AE
KEYES").


W I T N E S S E T H:



WHEREAS, AE KEYES currently leases approximately 10 acres, more or less, of real
property in Keyes, California (the “Ethanol Property”) on which is situated a 55
million gallon per year ethanol production facility (the “Ethanol  Plant”) which
AE KEYES intends to operate in accordance with the terms and conditions of the
Lease for the Ethanol Property and Ethanol Plant with Cilion, Inc., the Lessor
(the “Lease”).


WHEREAS, to produce ethanol, AE KEYES will need to purchase corn for delivery by
rail to the Ethanol Plant.  HEISKELL and AE KEYES will enter into an agreement
with A.L Gilbert Company, a California Corporation (“Gilbert”) whereby AE KEYES
and HEISKELL (collectively referred to therein as the "Producer") will be
allowed to receive shuttle train loads of corn which will be off loaded by
Gilbert into a dedicated [***] storage tank (the "Gilbert Facility") in
accordance with UPRR shuttle train program standards (the “Keyes Corn Handling
Agreement”).


WHEREAS, the parties desire to enter into the following agreements to set forth
agreed upon terms and conditions: (a) this Agreement, including any Sales
Contract (as defined below) entered into pursuant to this Agreement, (b) a
Security Agreement, (the “Security Agreement”), pursuant to which, among other
things, AE KEYES will grant a lien [***] in favor of HEISKELL; (c) Heiskell
Purchasing Agreement (the “Heiskell Purchasing Agreement”) pursuant to which
HEISKELL will agree to buy Ethanol, WDGS, and Syrup (as defined in the
Purchasing Agreement) produced by AE KEYES (d) [***]; (e) Keyes Corn Handling
Agreement (the "Handling Agreement") with Gilbert concerning the unloading and
storage of corn at the Gilbert facility specified therein (the "Gilbert
Facility"); and (f) Lender Consent and Agreement, dated as of the date hereof
(the “Lender Consent”), among HEISKELL, AE KEYES, and the AE KEYES' Lenders
under the respective AE KEYES credit facilities (the "Lenders") (the documents
listed in clauses (a) through (f) above, as amended, restated and/or extended
from time to time,  the “Related Agreements”).
 
 
 
1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties agree as follows:


ARTICLE I
PURCHASE AND SALE TERMS AND PROCEDURES


1.1           Corn Supply and Procurement.   Subject to the exceptions set forth
in this Agreement, HEISKELL agrees to supply AE KEYES and AE KEYES agrees to
procure from HEISKELL all of AE KEYES’S requirements for whole yellow corn
(“Corn”) for the Ethanol Plant, as further described in Section 1.10 below.  In
no event will the aggregate amount of Corn required to be delivered to AE KEYES
within any four (4) consecutive day period exceed [***].  AE KEYES agrees that
all of its purchases are intended for use at its Ethanol Plant, and any Corn
that becomes excess due to changes in operating conditions will be offered first
to HEISKELL [***]


1.2           HEISKELL Offers.  HEISKELL agrees that each day the Chicago Board
of Trade (CBOT) is in operation HEISKELL will have offers for sale of Corn [***]
to be delivered to AE KEYES and that HEISKELL may make offers outside of the
hours of operation of the CBOT. AE KEYES may accept offers as and when it
determines in its sole discretion.  In accordance with National Grain and Feed
Association Rules, an oral offer and acceptance will be converted to a written
order and delivered to AE KEYES as agreed upon between HEISKELL and AE KEYES
after AE KEYES’S oral acceptance of each offer. The offer price of Corn to AE
KEYES will be based on the appropriate CBOT futures contract price, appropriate
[***].


1.3           Alternate Sources.  The parties agree that AE KEYES may source
Corn from other suppliers subject to the following conditions:


 
A.
Direct Sourced Rail Corn. AE KEYES, acting individually or as part of a
strategic alliance, may source Corn directly from Corn growers or associations
of Corn growers (“Direct Sourced Rail Corn”) from Union Pacific Railroad
approved 100 car shuttle loading facilities.  If AE KEYES procures Direct
Sourced Corn, AE KEYES shall notify HEISKELL of the volume of Direct Sourced
Corn, which volume shall be reduced from the volume of Corn to be sourced by
HEISKELL under this Agreement.  [***].  Heiskell will supply the railroad cars
and the logistics needed to get the Direct Sourced Corn to the Gilbert Feed Mill
Storage.



 
B.
Direct Sourced Truck Corn. AE KEYES, acting individually or as part of a
strategic alliance, may source Corn directly from Corn growers or associations
of Corn growers (“Direct Sourced Truck Corn”) from any local producer or seller
of corn in
California.   If  AE  KEYES  procures  Direct  Sourced  Truck  Corn,   AE



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
2

--------------------------------------------------------------------------------

 


KEYES shall notify HEISKELL of the volume of Direct Sourced Truck Corn, which
volume shall be reduced from the volume of Corn to be sourced by HEISKELL under
this Agreement.  [***].  Further, the delivery, off loading and storage of such
Corn shall be subject to mutual coordination of AE KEYES, HEISKELL and Gilbert
and shall be handled in such a way as to not delay or interrupt operations at
the Gilbert Facility.


 
C.
HEISKELL to Match Prices.   If AE KEYES is aware of Corn offered by a reliable
supplier or at a FOB truck or rail point served by the UPRR and FOB price that
equates to a lower delivered price to AE KEYES for the same amount of Corn and
the same shipment period as otherwise offered by HEISKELL, then AE KEYES will
advise HEISKELL of such offers.  [***]  Notwithstanding the foregoing and
without regard to price, HEISKELL is not required to purchase any Corn that,
when received by HEISKELL, would overburden the receiving, storage or other
logistical capacity of the Gilbert Facility and/or the industry track serving
its facility.



1.4           Ownership and Sales.  The parties agree that HEISKELL will own all
inventory in AE KEYES’S Corn Bin and the Corn Day Tank (as each is defined in
the Lease) and will deliver such inventory to AE KEYES on a daily basis on the
following conditions:


 
A.
HEISKELL will [***] to the purchase price of all Corn purchased by AE KEYES on a
daily basis for inventory shrinkage (at the point of origination) (“Shrink”).
The amount of Shrink will be reflected on all invoices to AE KEYES.



 
B.
AE KEYES shall purchase and empty all inventory from the Corn Bin and the Corn
Day Tank (each as defined in the Lease) at the Ethanol Plant at least once per
quarter.



 
C.
HEISKELL and AE KEYES will reconcile the inventory (“True Up”) when the
inventory is removed from the tank quarterly. [***] HEISKELL and AE KEYES agree
to renegotiate the Shrink if it is consistently over or under.



 
D.
The inline corn scale between the Ethanol Plant and Corn Day Tank will be used
for the True Up and will govern the weights used for the True Up.



 
E.
The purchase price for the Corn to be delivered each day must be established
before the time of delivery to the Ethanol Plant.



 
F.
AE KEYES is ultimately responsible for all shrink associated with the handling
of corn at the Gilbert Feed Mill Storage and the Corn Day Tank.

 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
3

--------------------------------------------------------------------------------

 


1.5           HEISKELL Sale Contracts.  Oral agreements of sale will be recorded
by HEISKELL and HEISKELL will promptly thereafter generate and deliver to AE
KEYES a written agreement evidencing each individual sale of Corn to AE KEYES
(“Sale Contract”).  The Sale Contract will govern the particulars of the sale
[***] and shall constitute a binding obligation between HEISKELL and AE
KEYES.  AE KEYES will sign and return each Sale Contract or immediately notify
HEISKELL of any discrepancy between the Sale Contract and the terms of the sale
to which AE KEYES orally agreed.  If AE KEYES fails to notify HEISKELL of such
discrepancies [***], then such Sale Contract will be deemed final and binding
notwithstanding AE KEYES’S failure or refusal to return the signed Sale Contract
to HEISKELL. Amendments to Sale Contracts will be confirmed in writing in the
same manner as herein provided for the initial sale transaction. Any disputes
related to a Sale Contract will be resolved by reference to National Grain and
Feed Association (“NGFA”) Trade Rules as then in effect. AE KEYES or HEISKELL
may install telephone recording equipment to record all conversations as an
additional measure to ensure accuracy. Sales Contracts shall be applied against
usage on a FIFO basis for each specified delivery period, unless otherwise
mutually agreed between AE KEYES and HEISKELL. A Sales Contract may be amended
by mutual agreement of the parties. Further, if both parties mutually agree that
a Sales Contract should be cancelled, then such Sales Contract shall be canceled
at a mutually agreed price and the profit or loss resulting there from shall be
applied to the next regular billing. AE KEYES shall not unreasonably delay or
withhold agreement to a commercially reasonable cancellation price as proposed
by HEISKELL.


1.6           Settlement Weights.  The in-line scale in the Ethanol Plant
(located after the Corn Day Tank) will be used to determine the weights for the
Corn purchased daily by AE KEYES and, pursuant to Section 1.4(D), will be used
in conjunction with the origin rail weights to establish the final governing
weight for the True Up to calculate Shrink.


1.7           Freight Adjustments.  If fuel surcharges are added to freight rate
by the UPRR, then such charges shall be for the account of AE KEYES and the
price shall be adjusted upward to reflect the actual freight rate applicable to
the shipment.


1.8           NGFA Trade and Arbitration Rules.  All Sale Contracts will be
deemed to incorporate by reference the Trade Rules of the NGFA as then in
effect, whether or not such incorporation is expressly stated in the Sale
Contract itself.  Disputes arising under Sale Contracts will be resolved by
binding arbitration in accordance with the Arbitration Rules of the NGFA as then
in effect, whether or not an arbitration agreement is expressly set forth in the
disputed Sale Contracts.  The Trade Rules and Arbitration Rules will govern as
herein provided whether or not either or both of the parties are active members
of the NGFA.


1.9           Limitations of Sale Obligation.  Subject to the rights of the
Lenders under the Lender Consent, nothing contained in this Agreement will be
construed to require HEISKELL to offer or sell Corn to AE KEYES if i) such offer
or sale is for delivery dates more than [***] after the date
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions
 
 
4

--------------------------------------------------------------------------------

 
 
of the offer or contract; ii) AE KEYES is in material violation of this
Agreement; iii) AE KEYES is insolvent; iv) AE KEYES is unable to receive Corn at
the Ethanol Plant and has not specified an alternative delivery location; v) AE
KEYES would exceed its Credit Limit (as defined below).  For purposes of ii)
above, “material violation of this Agreement” shall mean any monetary breach by
AE KEYES and any other breach which has a material adverse effect on (a) the
rights and obligations of HEISKELL under this Agreement or any Related
Agreement, or (b) the ability of AE KEYES to perform its obligations hereunder
and under the Related Agreements, including without limitation if the Lenders
cause any of the AE KEYES credit facilities to be accelerated prior to such
agreement’s stated maturity date or foreclose upon the Collateral (as defined in
the Security Agreement).


1.10          Corn Quality.  Nothing contained in this Agreement will be
construed to require HEISKELL to purchase, for its own account or for immediate
resale to AE KEYES, Corn that is of inferior quality [***] except when such Corn
can be received directly by AE KEYES at the Ethanol Plant. Corn purchased by
HEISKELL for AE KEYES will be Number 2 as defined by the current industry
standards for shuttle corn traded on the UPRR. All Corn supplied by HEISKELL
pursuant to this Agreement shall be of a quality to permit the reasonable and
efficient operation of the Ethanol Plant.  Direct Sourced Corn by AE KEYES must
meet the quality standard of US Number 2 yellow corn.


1.11           Service Failures.  The parties specifically acknowledge that the
price of Corn sold by HEISKELL to AE KEYES is based upon rail shipment by the
UPRR under programs promulgated by the UPRR; however it is not the intention of
this Agreement to make either party a guarantor of the performance or service of
the UPRR.  Accordingly, if the UPRR for any reason fails in any material respect
to provide rail service consistent with the expectations of the parties as
represented by Sale Contracts, then both parties will make good faith efforts to
replace the supply of Corn or to re-price the Corn so that each is restored as
nearly as possible to the position the parties would have been in but for the
UPRR service failure. [***].


1.12          Title To and Risk of Loss.  Title to and risk of loss of Corn
shall remain with HEISKELL until such Corn is purchased by AE KEYES and
delivered out of the Gilbert Facility and the Corn Day Bin (as each such term is
defined in the Lease) into the Ethanol Plant through the inline scale. The
inline scale between the ethanol plant and the Corn Day Tank will be the
official point of ownership transfer.  AE KEYES may specify an alternative
delivery point or offsite storage locations to facilitate Ethanol Plant
maintenance, mitigate anticipated corn market disruptions, or for other
commercially reasonable reasons which AE KEYES will report to HEISKELL. For
deliveries to any other location than described above, AE KEYES agrees to pay
the additional handling costs incurred by HEISKELL.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
5

--------------------------------------------------------------------------------

 


1.13          Forward Contracts.  HEISKELL is hereby authorized, upon receipt of
written direction by AE KEYES, to enter into forward contracts (“Forward
Contracts”) regarding the Corn to be supplied hereunder.  AE KEYES shall be
liable to HEISKELL for losses incurred in connection with such Forward Contracts
as a result of early termination of this Agreement caused by AE KEYES’s default
under this Agreement or the Related Agreements.


ARTICLE II
PURCHASE PRICE OF CORN AND HANDLING FEE



2.1           Purchase Price of Corn.  The purchase price of Corn shall include
the agreed to price for Corn, including freight and transportation costs to the
Ethanol Plant (“Purchase Price”).


2.2           Service Fee.  AE KEYES agrees to pay a Service fee for the
procurement of Corn (“Service Fee”) by HEISKELL, which fee shall include all
services related to delivering Corn to the Ethanol Plant, including but not
limited to sourcing, logistics, scheduling, accounting, and transferring Corn
from the Gilbert Facility, then to the Corn Day Tank, and then to the Ethanol
Plant.   [***] per bushel and any additional amount due Gilbert above [***] Corn
Handling Fee as defined in the Keyes Corn Handling Agreement. In no event shall
the Service Fee be reduced due to a change in the gilbert Handling Fee. HEISKELL
shall notify AE KEYES of each such increase by delivery of a written statement
setting forth the Gilbert Handling Fee increase, if any, and the new Service
Fee.  HEISKELL’s notice will be given on or before the effective date of the
increase.


2.3           URPR Incentives.  AE KEYES shall earn an unload incentive (the
“Unload Incentive”) equal to any unload incentive paid by the UPR to HEISKELL
for the transactions contemplated by this Agreement.  This Unload Incentive will
be credited weekly by HEISKELL to AE KEYES as it is earned. Both HEISKELL and AE
KEYES agree and understand that Gilbert is responsible for the majority of the
actions that could result in the Unload Incentive being paid or not paid by the
UPRR.


[***]


The trip incentive as paid by the UPRR (the "Trip Incentive") for agreeing to
operate a UPRR shuttle train will be negotiated independently as part of the
cost of corn.  Heiskell and AE KEYES will negotiate in good faith a sharing
with, or transfer to, AE KEYES that of the Trip Incentive concurrent with the
pricing of the corn.


2.4           Separate Costs.  Except as otherwise expressly provided in this
Agreement, HEISKELL and AE KEYES agree to be responsible for the cost of their
own operations.
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 
 
6

--------------------------------------------------------------------------------

 


2.6           The parties hereto intend to enter into an agreement with  Gilbert
to unload and handle Corn for the parties.  Subject to receipt of payment from
AE KEYES for the Service Fee and any express provisions to the contrary in this
Agreement, [***] assumes the obligation to pay Gilbert the handling fee
specified pursuant to the Corn Handling Agreement.
 
 
ARTICLE III
PAYMENT AND CREDIT TERMS


Section 3.1   Payment Terms for Corn.  AE KEYES agrees that the Purchase Price
and Service Fee will be due [***]  Notwithstanding this general rule, in
consideration of AE KEYES' entering into the Security Agreement, HEISKELL agrees
that so long as its security interest in the Collateral (as defined in the
Security Agreement) remains a valid First Priority Security Interest, HEISKELL
shall permit payment of the Purchase Price and Service Fee to be payable and
settled [***]following the applicable delivery.  This credit limit[***], plus
the applicable Handling Fee (the “Credit Limit”) shall cease immediately if (a)
the liens in favor of HEISKELL under the Security Agreement shall at any time
cease to constitute First Priority Security Interest in the Collateral described
therein, (b) the enforceability of the Security Agreement or the Lender Consent
shall be repudiated in writing by AE KEYES or the Lenders or (c) any Event of
Default (as defined below), or any event or condition which with the lapse of
time, the giving of notice, or both, could constitute an Event of Default, shall
occur hereunder, whereupon the Credit Limit shall, at HEISKELL's sole discretion
and without notice, become [***].
  
Section 3.2    Credit Exposure Exceeding Credit Limit.  Notwithstanding anything
contained in this Agreement, HEISKELL may but is not required to [***] by
entering into additional or new Sale Contracts that would result in [***] to AE
KEYES that is greater than [***].  The amount of any letter of credit which is
reasonably acceptable to HEISKELL, and which is provided to HEISKELL for credit
support will commensurately increase the AE KEYES Credit Limit.  The Credit
Limit may be reviewed at any time after the initial start-up[***]  Upon receipt
of [***], AE KEYES shall have the right to immediately terminate this Agreement
upon written notice to HEISKELL and payment of all amounts due hereunder.  If
credit exposure exceeds the Credit Limit, such fact will not operate as or be
deemed to be either an increase in the Credit Limit or a waiver of HEISKELL’s
rights hereunder.


Section 3.3   Financial Statements.  AE KEYES agrees to provide its annual
audited financial statements to HEISKELL with [***] after the same are completed
and distributed to AE KEYES’S lenders. In addition, AE KEYES may provide such
other or more frequent financial information as it may desire in support of
application for an increase in the Credit Limit or different payment terms.
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
INITIAL TERM, RENEWALS, AND TERMINATION


 
4.1 Term.  The initial term of this Agreement shall commence on the date that
corn procured by HEISKELL is delivered to the Gilbert Facility and shall end on
the next December 31st (“Initial term”). Each contract year shall begin on
January 1st and end on the next succeeding December 31st. This agreement shall
continue for the Initial Contract Year and for one (1) full contract year
thereafter (the “renewal term”). [***]
 
 
A.
Termination for Convenience by AE KEYES.  AE KEYES has the right to terminate
this Agreement for convenience at any time by providing [***] written notice to
HEISKELL by registered mail.

 
 
B.
Termination By HEISKELL at the End of the Initial Term.  HEISKELL may terminate
this Agreement at the end of the Initial Term and thereafter by giving written
notice by registered mail to AE KEYES of such termination as follows:

 
 
(1)
Notice of termination to be effective at the conclusion of the Initial Term
shall be given [***] to the expiration of the Initial Term;

 
 
(2)
Notice of termination to be effective at the conclusion of a Renewal Term shall
be given [***] to the expiration of a Renewal Term.

 
 
C.
Termination as a Result of Default.   In addition to the termination provisions
provided above in this Section 4.1, this Agreement may be terminated, without
payment of any penalty, upon the occurrence of any of the following (each, an
“Event of Default”) as follows:

 
 
(1)
If a party defaults in the payment of any amount when due under this Agreement
or any Related Agreement and such default continues for a period of [***] after
written notice of such default has been given to the defaulting party by the
other party; or



 
(2)
By either party, immediately without notice to the other party, if such other
party shall have become bankrupt or insolvent, or entered into a composition
with its creditors, or had a receiver appointed for its assets, or become the
subject of any winding up of its business or any judicial proceeding relating to
or arising out of its financial condition; or

 
 
(3)
By either party, immediately upon notice to the other party, if such other party
commits an act of fraud or theft with regarding to the performance of its
obligations under this Agreement; or

 
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(4)
By either party if the other party shall be in material breach of any of its
other obligations under this Agreement or any Related Agreement and shall have
failed to cure such breach within [***] after receiving written notice from the
other party of the existence of such breach.

 
 
D.
Effect of Termination on Related Agreements.  With the exception of the Lease,
the Lender Consent, and the Security Agreement, which shall terminate in
accordance with the terms respectively provided therein, all other Related
Agreements shall automatically terminate upon any termination of this Agreement
by HEISKELL under Section 4.1(C) and payment of all amounts due thereunder.

 
 
ARTICLE V
TRANSFER OF TITLE AND DETERMINATION OF FEES
 
5.1           Payment and Determination of Corn Cost and Handling Fee.  The
amount of bushels transferred and invoiced to AE KEYES shall be based on the
reading from the in line scale installed on the Ethanol Property. Title to the
Corn shall pass to AE KEYES at the point of the in-line scale. AE KEYES shall
maintain a properly certified scale to accurately weigh incoming Corn from the
dedicated Corn tanks. The scale shall be tested and calibrated quarterly by AE
KEYES at AE KEYES's cost [***]. If the scale is turned off or nonoperational for
any reason, then the hourly Corn usage shall be calculated at the maximum [***]
usage rate that was recorded during the previous [***] period unless both
parties mutually agree to a different method of calculation.


 HEISKELL will obtain electronic readings of the corn crossing the in line scale
on a daily basis  (or as determined above if the scale is turned off or
nonoperational for any reason) and will provide AE KEYES each business day an
invoice for delivered Corn on the previous day, including any unbilled period,
such as weekends or holidays.


5.2            Payment and Determination of Ethanol.  The amount of Ethanol
transferred from AE KEYES to HEISKELL shall be based on the reading from the in
line meter [***] on the Ethanol Property. Title to the Ethanol shall pass to
HEIKSELL at the point of the in-line meter. AE KEYES shall maintain a properly
certified meter to accurately account for outgoing ethanol from the Ethanol
Plant.  The meter shall be tested and calibrated quarterly by AE KEYES at AE
KEYES's cost [***]. If the meter is turned off or nonoperational for any reason,
then the hourly Ethanol delivery shall be calculated at the minimum hourly
delivery rate that was recorded during the previous [***] period unless both
parties mutually agree to a different method of calculation.
 
5.3           Payment and Determination of WDGS and Syrup.   The amount of WDGS
and Syrup transferred and invoiced to HEIKSELL shall be based on the reading
from the Truck Scale installed on the Ethanol Property. Title to the WDGS and
Syrup shall pass to HEISKELL [***]. AE KEYES shall maintain a properly certified
Truck Scale to accurately weigh outgoing WDGS and Syrup from the Ethanol
Plant.  The scale shall be tested and calibrated quarterly by AE KEYES at AE
KEYES's [***]. If the scale is turned off or nonoperational for any reason, then
the daily WDGS and Syrup delivery shall be calculated at the minimum daily
shipment rate that was recorded during the previous [***] period unless both
parties mutually agree to a different method of calculation.

5.4            Net Settlement Procedures.  HEISKELL and AE KEYES each will have
obligations to the other resulting from (i) the sale of Corn by HEISKELL to AE
KEYES and the handling services of Heiskell and other obligations of AE KEYES
under this Agreement, and (ii) payment obligations under the Purchasing
Agreement, including without limitation obligations related to the purchase of
Ethanol, WDGS and Syrup, handling and marketing services, performance guarantees
from customers and the provision of consulting services.  The parties agree
that, subject to the Credit Limit set forth in Section 3.1 below, all such
amounts shall be subject to daily net settlement procedures whereby all amounts
owing under such contracts from one party to the other will be calculated and
the party with a negative balance based on such settlement calculation will pay
the net settlement amount due to the other party in immediately available funds
on the next business day, provided such net settlement amount is [***].  Amounts
[***] will be retained as a payable for calculating the net settlement amount on
the next business day.  [***] shall be responsible for calculating the net
settlement amount for each business day and forwarding a copy of the net
settlement statement to [***] electronically at the AE KEYES notice address
shown in this Agreement.  If AE KEYES does not object to the net settlement
statement [***], such net settlement statement will be deemed conclusive between
the parties absent manifest error.
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VI
INSURANCE


6.1
Insurance.  Throughout the Term, HEISKELL and AE KEYES each agree:



 
A.
To procure and maintain for the benefit of themselves and the other party
property and casualty insurance of the Ethanol Plant;

 
 
B.
To procure and maintain for the benefit of themselves and the other party
comprehensive commercial general liability insurance on an “occurrence basis”
and contractual liability coverage with limits of [***] per occurrence,
including, products liability coverage for products manufactured by HEISKELL and
AE KEYES.



 
C.
To procure and maintain for the benefit of themselves and the other party
vehicle liability insurance on an “occurrence basis” with limits of [***] per
occurrence; and



 
D.
To procure and maintain, for the benefit of themselves, workers compensation
coverage that complies with all applicable requirements of California laws and
regulations.



 
E.
Any liability insurance and workers compensation insurance maintained pursuant
hereto will contain a blanket waiver of subrogation with respect to third
parties.  In the event such blanket waiver of subrogation is eliminated from any
insurance coverage, the responsible party agrees to use its best efforts to
procure a waiver of subrogation with respect to claims against the other party
arising out of the relationship between HEISKELL and AE KEYES created pursuant
to this Agreement.



 
F.
Each party agrees to provide to the other party certificates of insurance
evidencing the required coverage, fully paid in full force and effect.  Each
party agrees to name the other party as an additional insured on all insurance
required by this Agreement, except Workers Compensation.  The certificates of
insurance to be provided by each party will provide that the insurance cannot be
terminated without [***] days prior written notice to the other party.



 
G.
All insurance required by this Agreement will be effected under valid and
enforceable policies, in such forms and amounts as may from time to time be
issued by insurers which are authorized to transact business in the State of
California and that are reasonably acceptable to the parties.  Upon the
execution of this Agreement and thereafter not less than fifteen days prior to
the expiration date of each policy furnished pursuant to this Agreement, each
party will deliver to the other party the original of each policy required to be
furnished pursuant to this Agreement (or, with the consent of the other party,
in the case of comprehensive general liability insurance, a certificate of the
insurer reasonably satisfactory to such other party) bearing a notation
evidencing the payment of the premium or accompanied by other evidence of
payment reasonably satisfactory to the other party.

 
 
H.
Each such policy or certificate therefore issued by the insurer will contain an
agreement by the insurer that such policy will not be canceled [***] prior
written notice by registered mail to all named insureds.



 
I.
Each party will observe and comply with the requirements of all policies of
public liability, fire and other policies of insurance insuring their respective
facilities.

 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VII
INDEMNIFICATION


7.1           Indemnification By HEISKELL.  HEISKELL agrees to defend, hold
harmless and indemnify AE KEYES from any and all loss or damage, costs and
expenses, including reasonable legal fees, incurred by AE KEYES from any claim
or action asserted against, made or filed against AE KEYES claiming loss or
injury of any nature whatsoever, resulting from HEISKELL's gross negligence or
willful misconduct in HEISKELL's performance, or from HEISKELL's breach, of its
obligations under this Agreement or the Related Agreements, subject to the
provisions of Section 9 below.  The foregoing indemnification obligation shall
survive any termination of this Agreement.


7.2           AE KEYES agrees to defend, hold harmless and indemnify HEISKELL
from any and all loss or damage, costs and expenses, including reasonable legal
fees, incurred by HEISKELL from any claim or action asserted against, made or
filed against HEISKELL claiming loss or injury of any nature whatsoever,
resulting from AE KEYES'  negligence or willful misconduct in AE KEYES'
performance, or from AE KEYES' breach, of its obligations under, this Agreement
or the Related Agreements, subject to the provisions of Section 9 below.  The
foregoing indemnification obligation shall survive any termination of this
Agreement.


ARTICLE VIII
NOTICES


8.1           Notices.  All notices required or permitted hereunder (with the
exception of normal operational communications which will occur in any
commercially reasonable manner) will be in writing and addressed to the
recipient at the address set forth at the end of this Agreement.  Either party
may change such address by providing the other with notice of such change in
accordance with this Section.  All notices will be deemed given when delivered
in person, transmitted by facsimile with confirmation of receipt, or delivered
by a recognized national, overnight courier service with signed acknowledgement
of receipt.


ARTICLE IX
MISCELLANEOUS


9.1           Representations and Warranties.  Each party represents and
warrants to the other party that i) it is duly formed and in good standing in
its state of formation; ii) it is qualified to do business in the State of
California; iii) it has full power and authority to enter into, and to perform,
this Agreement; iv) all necessary corporate action has been taken by the
representing party to authorize the execution, delivery and performance of this
Agreement; and v) the execution, delivery and performance of this Agreement by
such representing party do not violate, or constitute a breach of any
governmental requirement or any material indenture, contract or other instrument
to which to representing party is a party or by which the representing party or
its assets are bound or to which its business is subject.  Upon execution and
delivery, this Agreement will constitute the legal and binding agreement of the
representing party enforceable against such representing party in accordance
with its terms.
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
11

--------------------------------------------------------------------------------

 
 
9.2           Successors and Assigns.  This Agreement shall be binding upon and
will inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns, and wherever a reference in
this Agreement is made to either of the parties hereto such reference will be
deemed to include, if applicable, also a reference to the legal representatives,
successors and permitted assigns of such party, as if in every case so
expressed.


9.3           Attorneys’ Fees.  Should either party hereto institute any action
or proceeding in court to enforce any provisions hereof or for damages by reason
of any alleged breach of any provision of this Agreement, the prevailing party
will be entitled to receive from the losing party such amount as the court may
adjudge to be reasonable attorneys’ fees for the services rendered to the
prevailing party in such action or proceeding.


9.4           Independent Contractors.  This Agreement is not intended to be,
nor will it be construed, by implication or otherwise, as an agreement to
establish a partnership, a corporation, a joint venture or any other business
organization.  Neither party will act or present itself, directly or indirectly,
as an agent of the other party or in any manner assume or create any obligation
on behalf of, or in the name of, such other party.


9.5           No Waiver.  The failure of a party to seek redress for violation
of, or to insist upon the strict performance of, any covenant or condition of
this Agreement will not be deemed a waiver by such party of its rights to such
redress for a prior, concurrent or subsequent violation of the same or any other
covenant or condition of this Agreement.  Any waiver of any right or remedy must
be in writing and signed by the party against which enforcement is sought.


9.6           Headings.  The headings used in this Agreement i) are for
convenience only, ii) are not to affect the construction hereof, and iii) are
not to be taken into consideration in the interpretation hereof.


9.7           Governing Law.  This Agreement will be construed and enforced in
accordance with the laws of the State of California.


9.8           Counterparts.  This Agreement may be executed in two, each of
which will be deemed an original but all of which together will constitute one
and the same agreement.


9.9           Force Majeure.  Neither party shall be liable to the other for its
failure to perform its obligations hereunder (other than a monetary obligation)
when such failure shall be due to the failure of processing equipment, fires,
floods, storms, weather conditions, strikes, lock outs, other industrial
disturbance, riots, legal interference, governmental action or regulation, acts
of terrorism, acts of God or public enemy, or limitation by enumeration, any
other cause beyond such party's reasonable control; provided such party shall
promptly and diligently take such action as may be necessary and practicable
under the then existing circumstances to remove the cause of failure and resume
performance of such obligations.  The party seeking to invoke this provision
shall provide notice within 48 hours or such other time as is reasonable under
the circumstances.  The party shall further notify the other party as to the
time when the force majeure condition is no longer in effect.


ARTICLE XI
RELEASE REGARDING INVENTORY


10.1 AE KEYES will cause the Lenders to execute and deliver the Lender Consent,
in form and substance acceptable to HEISKELL.  HEISKELL shall have no obligation
under this Agreement or the Related Agreements (a) until the Lender Consent has
been executed, delivered to HEISKELL and is in effect, or (b) at any time that
the Lender Consent is not in full force and effect.
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


[Signature page follows]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.
 

AE ADVANCED FUELS KEYES, INC.     J.D. HEISKELL HOLDINGS, LLC            
By: /s/ Eric A. McAfee
   
By: /s/ Robert Hodgen
 
Name: Eric A. McAfee
   
Name:  Robert Hodgen
 
Title: CEO
   
Title: VP – California Business Group
 

 

NOTICE ADDRESSES:     NOTICES ADDRESSES:       20400 Stevens Creek Blvd., Suite
700    116 W. Cedar Avenue Cupertino, CA   95014    Tulare, CA  93274 Phone:  
Phone: Facsimile:   Facsimile: Email:   Email: tregan@heiskell.com Attention:  
Attention: Chief Financial Officer

 
 13

--------------------------------------------------------------------------------